Judgment, Supreme Court, New York County (Frank J. Blangiardo, J.), rendered January 6, 1986, convicting defendant of attempted kidnapping in the second degree and assault in the second degree and sentencing him to concurrent indeterminate terms of imprisonment of from IVz to 15 years and SV2 to 7 years, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
After delivery of its charge and during deliberations, the *398trial court, over strenuous objection, submitted written supplemental instructions, which contained only "sketchy outlines” of the elements of the two most serious charged offenses. The written instructions did not make any reference to any other legal principle or to any feature of the main charge favorable to defendant. This was error. (People v Owens, 69 NY2d 585.) Since the error is of a type which will not withstand harmless error analysis, reversal is mandated (supra). Concur—Kupferman, J. P., Sandler, Sullivan, Kassal and Smith, JJ.